359




Hon. Harvey L. Hardy                     Opinion Ro. V-1175
Aetlug Mstrict  Attorney
San Antonio, Texas                       Re: The Federal ceusus to
                                             be followed when a
                                             variance between the
                                             prelllainary and the
                                             final figures affects
                                             the applicability   of
Dear Mr. Rardy:                              “bracket* laws.
              Your request for an opinion        presents   for   de-
termination     the following question:
             Does the final and corrected report
       from the Bureau of the Census, which places
       Bexar Couuty in a new bracket as to sever-
       al statutory  items, supersede the preliml-
       nary report issued on July 13, 1950, and
       change the bracket of Rexar County again,
       and if so, of what date?
           You state that on April 13, 1951, Bexar County
received a final report Prom the Bureau of the Census,
dated April 11, 1951, stating the population   of Bexar Coun-
ty to be 500,460.    Previously, a preliminary announcement
of the census, of which Bexar County took offlclal   cogni-
zance, revealed the population   to be 496,090.
          A prelimluarg   announcement by the Area or Ms-
trlct Census Supsrvisor    of the population of a particular
area amounts to an official    announcement of which notice
may be taken officially.     Holoomb v. SDikeS, 232 S.W. 891
$T~&C;“O~AP~. 1921, error dlsm.); Ervln v. State, 119 Tex.
4 S.Y.2d 380 (1931); Garrett v. Anderson, 144
S.W.;d 9Ti (Tex.Clv.App.    19&C, error dlsm., judgm. COP.).
              In Attorney   ffeneral’s     Opinion V-1137 (1950),
this   office   stated:
              “After weighing the arguments in sup-
       port of each of these conflicting      views, and
       after considering     the expressions  by the Texas
       courts in the above-cited      cases and the pro-
       visions    of the statutes relative   to the com-
       pensation of county and precinct      officers,  we
360   Hon. Harvey L. Hardy, page 2      (V-1175)


           are of the opinion that the effective       date of
           a census,    within the contemplation   of these
           statutes,    coincides   with the date of the of-
           ficial    announcement of the result.     This
           holding accords with previous rulings of
           this” department      as expressed in Att’g Gen.
           Ops. O-2337 (19(O), O-2742 (;l940), O-2932
           (1940), ana O-3351 (1941).*,
                  Although our courts have recognized       that a pre-
      llminary annduncement of the census is an official          an-
      noucement upon which the county officials         are authorized
      to rely and act in financial       matters of the county, such
      preliminary announcement is subject to correction         In the
      final figures promulated by the Federal Government.           In
      Garrett v. Anderson, supra, the court said:
                  *
                        . I;Lke reports,   or lprellminary
            announdeients    ’ of the census of the City
            of San Anton& and of Bexap County, were
            furnished on this form by Supe~vlso~ Worrls
            to the Mayor and Chamber of Commerce, as well
            as the County Judge, in accordance with the
            policy of the Bureau.       It should be presumed
            from the record here that Mr. Morris was act-
            ing fully within his official       authority as
            supe~vlso~ in issuing the reports for the
            benefit   of the public.
                “We are of the opinion, therefore,  and
           here hold as a matter of law, under the record
           made here, that the report of Supe~vlso~ Morris
           amounted to an official  announcement, in behalf
           of the federal government, that the population
           of Dexar County, according to the last preced-
           ing federal census, is 337,557, subject to . . .



                   Section 4 of Title 13, U.S.C.A.,    requires the
      Director    of the Census to have prlnted;published,      and
      distributed,    from time to time, bulletins    and reports of
      the preliminary and other results      of the various lnvestl-
      gatlons authorized by law.      Section ?L3 imposes on the
      Director the duty to have printed preliminary        and other
      census bulletins     and final reports  of the results   of the
      several investluatlons.
                 Preliminary   announcements of census results      are
                                                                361
Hon. Harvey   L. Hardy, page 3     (V-1175)


expressly made subject to correction  by subsequent an-
nouncement s . The bulletin Issued by the Bureau of the
Census dated September 14, 1950, and designated Series
PC-2, Ao. 43, which gave the preliminary  counts of the
1950 census, contained this statement8
             *The preliminary  population    counts
     shown below represent the number of per-
     sons enumerated in the State, each county,
     and each Incorporated     place of 1,000 or
     more, but not the final verified        population
     totals.     Th final       1 ti     totals may
     ER35Tfromethe        reE%&y”~ounts         . . .*
     (Emphasis added. P
           As correctly   pointed out In your able brief,
the population   of a particular    county for official pur-
poses Is determined by the last census and not by the
actual population   of the district    at the time In ques-
tion.  In Varble v. Whlteootton,      190 S.W.2d 244 (Mo.Sup.
1945), the court saidr

             “There Is no statutory     provision,   either
     Federal or State, which sets the time when the
     result of a census shall become official.            In
     such a situation       the general rule is that a
     census becomes official       as of -the date of its
     official     publication.    14 C.J.S.,    Census, Sec.
     6. This court has always taken judioial no-
     tice of ‘the official       records of the census’
     and we find no case where the fact of popula-
     tion has been proved by other means.           . . .
           *The application    of the statute we are
     considering   is governed by the official    rec-
     ords of the census.      The statute itself   de-
     notes this.    According   to its terms the mere
     fact of the population in and of itself       does
     not determine the statute’s      releV&mcy.  The
     determlnlng factor la something more.       It Is
     the population as enumerated ‘according       to
     the last preceding national oensus. * Thus
     the operation of the statute ~1s based cm the
     record of the census.      The record of the cen-
     sus furnishes the evidence under which the
     statute shall be operative.*
          In our opinion,    “the last preoedlng Federal
census* upon which officials     and the public are author-
ized to act Is the latest    offiolal  announcexmnt.  In the
362   Hon. Harvey L. Hardy, page 4   (V-1175)


      present case, the latest announcement is the final census
      report, which you state was offlclally   announced on April
      11, 1951, and furnished to the officials   of Bexap County
      on April 13, 1951.
                Therefore, you are advised that the prellmlnary
      report of the census furnished the officials   of Bexar
      County on July 13, 1950, was superseded by the final re-
      port of aensus dated April 11, 1951.   The population
      bracket of Bexap County changed simultaneously   with the
      official pronouncement of the final COIIBUSreport for
      Bexti County on April 11, 1951.
                                SUMRARY
                 The final and correoted report of oen-
           SUB by the Bureau of the Census, dated April
           11, 1951, which places Bexar County in a new
           population bracket,  supersedes the prrllmi-
           nary report of census, dated July 13, 1950,
           qnd governs the population bracket for BeXaP
           County with respect to statutes regulating
           oertaln flnamclal affairs    of the aounty.
      APPROVEDI                           Yours very truly,
      J:C.  Davis, Jr.                      PRICE DmIRL
      County Affairs  M~lsion             Attorney General
      Jesse P. L&on, Jr.
      Reviewing Assistant
      Charles D, Mathews                  %i!iGai?
      First Assistant                                Aosistaat
      Bwrluw